DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed January 11, 2022.

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2005/0117093 A1).
In regard to claim 1, Kim et al. teach a display device comprising:  a first substrate 400 comprising a display area DA and a non-display area NDA, the first substrate 400 including a conductive line 404 in the non-display area NDA; a second substrate 450 facing the first substrate 400 and spaced apart from the first substrate 400; and a conductive layer CL disposed between the first substrate 400 and the second substrate 450, the conductive layer CL spaced apart from the first substrate 400 in a direction perpendicular to a top surface of the first substrate 400, wherein the conductive layer CL at least partially overlaps the conductive line 404 and is electrically floated (Figure 6, pages 4-5, paragraphs [0050]-[0052]). 
In regard to claim 2, Kim et al. teach the conductive layer CL comprising a transparent conductive layer that is disposed on an entire surface of the second substrate 450 facing the first substrate 400 (Figure 6, pages 4-5, paragraphs [0050]-[0054]).
In regard to claim 3, Kim et al. teach the conductive layer CL and the conductive line 404 form a first capacitor that is configured to store static electricity flowing into the conductive layer CL (Figure 6, pages 4-5, paragraphs [0050]-[0052]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Arai (US 2004/0135957 A1)		Imazeki et al. (US 2004/0245533 A1)
Jang et al. (US 2007/0153167 A1)	Jung et al. (US 2010/0163879 A1)
Kang (US 2018/0190724 A1)		Kim (US 2007/0153171 A1)
Kim et al. (US 2004/0141128 A1)		Morimoto (US 6,683,671 B1)
Park et al. (US 2005/0122036 A1)	Tanaka (US 7,002,647 B2)
Yamaguchi et al. (US 2004/0207788 A1)	Yoon et al. (US 2016/0357042 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMSFebruary 16, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822